Citation Nr: 0812325	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  01-02 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1971 and from September 1975 to March 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
by the Cleveland, Ohio, Regional Office (RO) which denied the 
veteran's claims for an increased rating for PTSD and for 
TDIU.  

This case was previously before the Board in May 2005, at 
which time the Board denied the increased rating claim for 
PTSD and denied entitlement to TDIU benefits.  The veteran 
appealed the Board's May 2005 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2007, a Court Memorandum Decision was issued, vacating the 
Board's May 2005 decision as to both claims on appeal and 
remanding the veteran's claims for reasons which will be 
further explained herein.  Judgment was entered in November 
2007.

The veteran testified at a Board hearing held before the 
undersigned Veterans Law Judge in January 2005 in Washington, 
D.C.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran is seeking entitlement to a higher disability 
rating for his service-connected PTSD and entitlement to a 
TDIU due to his service connected disabilities.  A remand is 
required in this case both to address due process matters and 
to request additional evidentiary development.

Initially, the Board notes that additional evidence pertinent 
to the TDIU claim was received for the record in March 2008.  
The veteran specifically requested that the case be remanded 
for AOJ review of the evidence.  Pursuant to 38 C.F.R. §§ 
19.37, 20.1304(c), any pertinent evidence, not previously 
reviewed at the RO, but received from the veteran prior to 
the transfer of the VA claims file to the Board, or evidence 
which is accepted first at the Board, as this evidence was, 
must be initially reviewed by the agency of original 
jurisdiction unless this procedural right is waived by the 
veteran or his representative.  This procedural right was 
specifically not waived in this case, and therefore, the case 
must be remanded for the RO to review this evidence.

With respect to the increased rating claim for PTSD, the 
Court noted that the veteran had undergone several 
evaluations of PTSD symptomatology between 1999 and 2004.  
The Court also observed that in determining the level of 
psychiatric impairment as evaluated under 38 C.F.R. § 4.130, 
all symptoms which affect occupational and social impairment 
should be assessed, and the appellant's overall condition 
based on the totality of the symptomatology and not just the 
presence or absence of any specific symptom, should be 
considered in conjunction with adjudicating an increased 
rating claim for a psychiatric disorder and assigning a 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Specifically, the Court noted that the use of the phrase 
"such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

In hearing testimony provided in January 2005, the veteran 
indicated that he received regular/weekly psychiatric 
treatment by VA.  In essence, the veteran has identified 
additional and more recent evidence pertinent to the PTSD 
claim which has not yet been sought and associated with the 
record.  Accordingly, a remand is warranted in this case to 
obtain that evidence.  Moreover, and significantly, although 
a May 2004 statement from a VA psychologist is referenced in 
a July 2004 SSOC and the 2005 Board decision, the Board is 
unable to locate it anywhere in the claims folder and will 
request a copy of that report in this remand.  

The Board notes that the most recent clinical evidence of 
record pertaining to the veteran's psychiatric symptomatology 
consists of a 2003 VA examination report and an evaluation 
conducted by a VA psychologist in May 2004 (by reference 
only, but not currently on file).  It has now been several 
years since the veteran was last evaluated and a matter 
critical to both the adjudication of the increased rating 
claim and the TDIU claim (as pointed out above) is 
identifying symptoms which affect occupational and social 
impairment and the related matters of whether the veteran is 
employed and employable in light of his service connected 
disorders.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  However, in this case, the Board believes 
that supplemental information is required prior to the 
adjudication of the claims on appeal and that a current 
evaluation of the veteran's PTSD symptomatology to include a 
discussion relating to his employability would prove helpful 
in adjudicating the merits of the claims.  

As of 2004, the veteran was employed as a truckdriver and 
hence the Board had determined in the 2005 decision that 
entitlement to TDIU was not warranted.  In support of that 
conclusion, the Board also explained that when the veteran 
was evaluated by VA in April 2003, an opinion was provided 
indicating that the veteran was felt to be employable.  The 
Court observed that neither the 2003 VA examiner nor an 
approving official, "BF," who provided a handwritten 
opinion regarding the veteran's employability, identified 
their professional or medical credentials and indicated that 
the Board had failed to discuss this matter in the 2005 
decision and held that this matter should be 
addressed/discussed on remand.  Accordingly, the Board shall 
request an explanation and designation of the professional 
qualifications of the 2003 VA examiner and the approving 
official "BF".  

Also requiring clarification and additional 
information/development in this case is the veteran's current 
employment status, which has not been updated since the 
veteran provided hearing testimony in early 2005.  In the 
memorandum decision issued in 2007, the Court directed the 
Board to discuss/address whether the veteran's employment (if 
still employed) is substantially gainful as discussed under 
the Court decisions of Moore v. Derwinski, 1 Vet. App. 83 
(1991) and Faust v. West, 13 Vet. App. 342 (2000).  In 
discussing the unemployability criteria, the Court has 
indicated that the veteran's ability or inability to engage 
in substantial gainful activity has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).  Without additional information regarding 
the veteran's employment status, to include the number of 
hours he works a week and salary, the Board is unable to 
address this matter at this time and will request this 
additional information from the veteran.  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
Because the veteran's service-connected disabilities satisfy 
the percentage requirements set forth in 38 C.F.R. § 4.16(a), 
the Board finds that VA must obtain a medical opinion to 
determine whether it is at least as likely as not that his 
service connected disorders render him unable to secure or 
follow a substantially gainful occupation because soliciting 
such an opinion is necessary to adjudicate this claim.  Thus, 
the claim is also remanded for this reason.  See 38 U.S.C.A. 
§ 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Further, the Board points out that for an increased-
compensation claim, section 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

It does not appear that the record includes a duty to assist 
letter which substantially complies with the type of notice 
discussed in the Vazquez-Flores case.  However, recitation of 
the entirety of the rating criteria for PTSD under DC 9411 
has been provided for the veteran in the Supplemental 
Statements of the Case issued in August 2002 and January 
2004.  Any notice defect is cured by actual knowledge on the 
part of the claimant.  "Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  However, as a 
precaution, on Remand the Board will direct the RO to ensure 
that all duty to assist and notify requirements have been 
met.



Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, its implementing regulations, and 
related case law.  This notice should 
include an explanation as to the evidence 
required to support an increased evaluation 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App 37 (2008).  Should 
the RO believe that any notice deficiency 
exists in this case, particularly as 
pertains to the type of notice discussed in 
the Vazquez-Flores case, the RO should 
issue a duty to assist letter to the 
veteran addressing the notice requirements 
discussed therein.

2.  The veteran should be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to his PTSD and/or TDIU claim that 
have not yet been associated with the 
claims folder.  Appropriate steps should 
be taken to obtain the identified records.

He should also be requested to provide 
information regarding his employment 
status from 2004 forward, to include 
providing information regarding the type 
of employment which he participated in 
during that time, the number of hours 
worked weekly and his weekly salary.  If 
not currently employed, the veteran should 
be asked to provide information such as 
the date he last worked and the reasons 
for him leaving the job.  

3.  VA medical records pertaining to the 
veteran PTSD treatment dated from 2005 
forward should be obtained for the record.  
In addition, it is requested that the 
following information/evidence be 
obtained:
(a) A description of the medical 
credentials (psychiatrist, psychologist, 
general practitioner, licensed clinical 
psychologist, etc) of the examiner who 
conducted the 2003 VA examination as well 
as the approving official, identified by 
the initials (BF).

(b) A copy of VA psychologist's report 
dated and received by VBA in May 2004, 
which is referenced in the July 2004 SSOC, 
but which does not currently appear to be 
in the claims folder.  

4.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate the 
nature and severity of his service-
connected PTSD.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  Any 
testing deemed appropriate by the examiner 
should be conducted.  A complete rationale 
should be provided for any opinion 
expressed.  The findings of the examiner 
should address the level of social and 
occupational impairment attributable to 
the veteran's PTSD, and an opinion as to 
whether the veteran's PTSD, alone or in 
combination with his other service 
connected disorders (diabetes mellitus, 
tinnitus and hearing loss), renders him at 
least as likely as not (a 50 percent 
probability or higher) unemployable.

While the symptoms provided in the rating 
criteria are not an exclusive or 
exhaustive list of symptomatology that may 
be considered, see Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002), the examiner 
should comment on the veteran's thought 
processes, communication, personal 
appearance and hygiene, behavior, 
orientation in all spheres, work and 
family relations, speech, affect, abstract 
thinking, mood, memory, and ability to 
understand complex commands.  The examiner 
should also address the presence or 
absence of the following: delusions or 
hallucinations; suicidal ideation; 
anxiety, suspiciousness, or panic attacks; 
and obsessive rituals which interfere with 
routine activities.

The examiner should assign a numerical 
code under the GAF scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition.  

5.  The veteran should also be scheduled 
for a VA medical examination by an 
examiner who will render an opinion on 
what effect the veteran's 
service-connected disabilities (PTSD, 
diabetes mellitus, tinnitus and bilateral 
hearing loss) have on his ability to work.  
In this regard, the examiner should assess 
the effect that his service-connected 
disabilities would have on his to secure 
and follow a substantially gainful 
occupation.  The claims folder must be 
made available to the examiner in 
conjunction with the examination and 
should be reviewed for pertinent medical 
and other history (to include the medical 
statement added to the record in March 
2008); in addition a complete copy of this 
decision and remand should also be made 
available for the examiner and reviewed.  
The examiner should opine as to whether, 
without regard to the veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (a 50 percent probability or higher) 
that the veteran's service-connected 
disabilities render him unable to secure 
or follow a substantially gainful 
occupation, that is, on his ability to 
earn "a living wage".  Bowling, 15 Vet. 
App. at 7; Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991).

6.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed.  
In particular, the examination reports 
must be looked at to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
corrective procedures should be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his claim for 
entitlement to a disability rating in 
excess of 50 percent for his service-
connected PTSD must be readjudicated.  
Following the readjudication of the PTSD 
claim, the RO should address entitlement 
to a TDIU under 38 C.F.R. § 4.16.  These 
claims should be readjudicated to include 
consideration of all of the pertinent 
evidence added to the record since the 
issuance of the most recent SSOC in July 
2004.  If either claim is not resolved to 
the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a SSOC and an appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

